DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 7 recites “display state of the detected”; this appears to be a typographical error that should instead read “display state of the detected product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-10 are directed to a system, which is a machine. Therefore, claims 1-10 are directed to one of the four statutory categories of invention. Claim 11 is directed to a method, which is a process. Therefore, claim 11 is directed to one of the four statutory categories of invention. Claim 12 is directed to a non-transitory computer readable information recording medium, which is a manufacture. Therefore, claim 12 is directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites self-checkout comprising detect a change in a display state of a product on the basis of a captured image of the product; detect that the product has been returned to a different location than the location from which the product was taken on the basis of the change in the display state of the detected and a person included in the captured image or a person whose in-store flow line has been detected; and specify the product for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged, perform a registration process for registering the specified product on a shopping list corresponding to the person, and perform a deletion process for deleting the product, which has been returned to the different location than the location from which the product was taken, from the shopping list that corresponds to the person, on the basis of a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and of the shelving information.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of self-checkout using the display state of products and a person associated with the products. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-10 recite the additional elements of a hardware processor configured to execute a software code. The computer system component steps are recited at a high-level of generality (i.e., a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-10 are not integrated into a practical application based on the same analysis as for claim 1 above. 

Claim 11:
The claim recites purchased product management comprising: detecting a change in a display state of a product on the basis of a captured image of the product; detecting that the product has been returned to a different location than the location from which the product was taken on the basis of the change in the display state of the detected product and a person included in the captured image or a person whose in-store flow line has been detected; specifying the product for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged and performing a registration process for registering the specified product on a shopping list corresponding to the person; and performing a deletion process for deleting the product, which has been returned to the different location than the location from which the product was taken, from the shopping list that corresponds to the person, on the basis of a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and of the shelving information. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of purchased product management using the display state of products and a person associated with the products. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, as there are no additional elements, the abstract idea is not integrated into a practical application because there are no meaningful limits imposed on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim 12:
The claim recites purchased product management for: detecting a change in a display state of a product on the basis of a captured image of the product; detecting that the product has been returned to a different location than the location from which the product was taken on the basis of the change in the display state of the detected product and a person included in the captured image or a person whose in-store flow line has been detected; specifying the product for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged, and performing a registration process for registering the specified product on a shopping list corresponding to the person; and performing a deletion 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of purchased product management using the display state of products and a person associated with the products. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 12 recites the additional elements of a non-transitory computer readable information recording medium storing a program, when executed by a processor, that performs a method for. The computer system component steps are recited at a high-level of generality (i.e., a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-10 recite the additional elements of a hardware processor configured to execute a software code. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 11 does not recite any additional elements. Therefore, taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 12 recites the additional elements of a non-transitory computer readable information recording medium storing a program, when executed by a processor, that performs a method for. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalewski et al (US 9,911,290) (“Zalewski”). 


Claim 1: Zalewski discloses a self-checkout system (abstract lines 1-3) comprising a hardware processor configured to execute a software code to (col 11 lines 9-18 and col 145 lines 21-37): detect a change in a display state of a product on the basis of a captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detect that the product has been returned to a different location than the location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) on the basis of the change in the display state of the detected (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or a person whose in-store flow line has been detected; and specify (fig 51A elements A-F; see also col 123 lines 40-56) for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22), perform a registration process for registering the specified product on a shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), and perform a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list that corresponds to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), on the basis of a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and of the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31).  

Claim 2: Zalewski discloses the self-checkout system according to claim 1, and further discloses wherein the hardware processor is configured to execute the software code to: associate the detected change in the display state of the product with the person included in the captured image (col 128 lines 11-47); and detect that the product has been returned to the different location than the location from which the product was taken on the basis of an associated result (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”). 

Claim 11: Zalewski discloses a purchased product management method (abstract lines 1-3) comprising: detecting a change in a display state of a product on the basis of a captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detecting that the product has been returned to a different location than the location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) on the basis of the change in the display state of the detected product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or a person whose in-store flow line has been detected; specifying the product (fig 51A elements A-F; see also col 123 lines 40-56) for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22) and performing a registration process for registering the specified product on a shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9); and performing a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list that corresponds to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), on the basis of a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and of the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31).   

Claim 12: Zalewski discloses a non-transitory computer readable information recording medium storing a purchased product management program, when executed by a processor that performs a method for (col 147 lines 18-24; see also abstract lines 1-3): detecting a change in a display state of a product on the basis of a captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detecting that the product has been returned to a different location than the location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) on the basis of the change in the display state of the detected product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or a person whose in-store flow line has been detected; specifying the product (fig 51A elements A-F; see also col 123 lines 40-56) for which there has been detected a change in the display state that is a result of the person having picked up the product on the basis of shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22), and performing a registration process for registering the specified product on a shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9); and performing a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list that corresponds to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), on the basis of a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and of the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
















Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Douglas et al (US 2016/0371636) (“Douglas”).

Claim 3: Zalewski discloses the self-checkout system according to claim 1, and further discloses wherein the hardware processor is configured to execute the software code to: set a . . . flag to identify the product that has been returned to the different location than the location from which the product was taken to a target product included in the shopping list (col 26 lines 50-56). 
Zalewski fails to explicitly disclose set a delete . . . to identify the product . . . to a target product included in the shopping list as a deletion process; and notify the person corresponding to the shopping list of the product with the delete . . . set. However, Douglas does teach set a delete . . . to identify the product . . . to a target product included in the shopping list as a deletion process; and notify the person corresponding to the shopping list of the product with the delete . . . set (para [0045] lines 1-11; see also fig 5B element 510).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully understands when an item is ready to be purchased or checked out (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4).



Claim 4: The cited prior art teaches the self-checkout system according to claim 3, and Zalewski further discloses wherein: the shopping list is associated with a device carried by the person (col 5 lines 23-31, col 13 lines 24-31, col 16 lines 46-59, col 17 line 51 – col 18 line 9, col 130 lines 11-32; see also col 138 lines 12-25), and product with the . . . flag set (col 26 lines 50-56). 
Zalewski fails to explicitly disclose the hardware processor is configured to execute the software code to notify the device of the product with the delete . . . set. However, Douglas does teach the hardware processor is configured to execute the software code to notify the device of the product with the delete . . . set (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully understands when an item is ready to be purchased or checked out (para [0005] lines 1-13). 
(para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a hardware processor configured to execute software code to notify the device of the product with the delete set, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the self-checkout system according to claim 4, and Zalewski further discloses product with the . . . flag set (col 26 lines 50-56). 
Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to receive an instruction indicating whether to delete the product with the delete . . . set via the device carried by the notified person and delete the product from the shopping list in the case of receiving an instruction for deleting the product. However, Douglas does teach wherein the hardware processor is configured to execute the software code to receive an instruction indicating whether to delete the product with the delete . . . set via the device carried by the notified person and delete the product from the shopping list in the case of receiving an instruction for deleting the product (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a hardware processor configured to execute software code to receive an instruction indicating whether to delete the product with the delete set via the device carried by the notified person and delete the product from the shopping list in the case of receiving an instruction for deleting the product, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 














Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Douglas et al (US 2016/0371636) (“Douglas”) in view of Brown (US 2004/0210526) (“Brown”). 

Claim 6: The cited prior art teaches the self-checkout system according to claim 3, and Zalewski further discloses a product with the . . . flag set (col 26 lines 40-56). 
Zalewski fails to explicitly disclose shopping list in the case where the shopping list includes a product with the delete . . . set. However, Douglas does teach shopping list in the case where the shopping list includes a product with the delete . . . set (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully understands when an item is ready to be purchased or checked out (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a shopping list in the case where the shopping list includes a product with the delete set, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because 
Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to stop a payment process based on the . . . list in the case where the . . . list includes a product with the . . . flag set. However, Brown does teach wherein the hardware processor is configured to execute the software code to stop a payment process based on the . . . list in the case where the . . . list includes a product with the . . . flag set (para [0110] lines 1-14; see also fig 7 element 706 and fig 9 element 902). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Brown into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Brown teaches the benefit of preventing unintended payment (para [0110] lines 1-14). 
In addition, it would have been recognized that applying the known technique of stopping a payment process based on the list in the case where the list includes a product with the flag set, as taught by Brown, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 








Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of McNamara et al (US 10,515,309) (“McNamara”). 

Claim 7: Zalewski discloses the self-checkout system according to claim 1. Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to detect that a product has been returned to a different location than the location from which the product was taken in the case where a change in one display state represents a decrease in products and a change in the other display state represents an increase in products and in the case where the shape of the area of the change is the same between the change in one display state and the change in the other display state and the area of the change is different in the position between them, with respect to the same person. 
However, Kobres does teach wherein the hardware processor is configured to execute the software code to detect that a product has been returned to a different location than the location from which the product was taken in the case where a change in one display state represents a decrease in products and a change in the other display state represents an increase in products (para [0005] lines 1-8; see also para [0022] lines 1-12 and para [0043] lines 12-21). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kobres into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Kobres teaches a solution to the following problem in the art: 
A variety of smart cart and smart shelf concepts have been proposed, but have not been widely adapted presumably as a result of considerations, such as high costs of implementation and the like. For example, various patents address cart arrangements where a customer scans a bar code on each item as it is added to or removed from a cart. Alternative sensing arrangements, such as RFID sensing, have also been proposed in this context. As an example of a smart shelf arrangement, various arrangements have been (para [0003] lines 1-10). 

In addition, it would have been recognized that applying the known technique of detecting that a product has been returned to a different location than the location from which the product was taken in the case where a change in one display state represents a decrease in products and a change in the other display state represents an increase in products, as taught by Kobres, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, McNamara does teach detect that a product has been returned to a different location than the location from which the product was taken . . . in the case where the shape of the area of the change is the same between the change in one display state and the change in the other display state and the area of the change is different in the position between them, with respect to the same person (col 13 lines 27-41; see also col 7 lines 10-34 and col 8 lines 19-33).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McNamara into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because McNamara teaches: 
Retailers, wholesalers, and other product distributors typically maintain an inventory of various items that may be ordered, purchased, leased, borrowed, rented, viewed, etc. by clients or customers. For example, an e-commerce website may maintain inventory in a fulfillment center. When a customer orders an item, the item is picked from inventory, routed to a packing station, packed and shipped to the customer. Likewise, physical stores maintain inventory in customer accessible areas (e.g., shopping area) and customers can pick items from inventory and take them to a cashier for purchase, rental, etc. Many of those physical stores also maintain inventory in a storage area, or fulfillment centers that can be used to replenish inventory located in the shopping areas and/or to satisfy orders for items that are placed through other channels (e.g., e-commerce). Other examples of entities that maintain inventory include libraries, museums, rental centers, and the like. In each instance, for an item to be moved from one location to another, it is picked from its (col 1 lines 6-26).

In addition, it would have been recognized that applying the known technique of detecting that a product has been returned to a different location than the location from which the product was taken in the case where the shape of the area of the change is the same between the change in one display state and the change in the other display state and the area of the change is different in the position between them, with respect to the same person, as taught by McNamara, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 















Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Chaves (US 2011/0050396) (“Chaves”). 

Claim 8: Zalewski discloses the self-checkout system according to claim 1. Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to detect products of the same type displayed in a plurality of locations on the basis of the shelving information, and even in the case where the product has been returned to a different location than the location from which the product was taken but the location is a location where the products of the same type are displayed, detect that the product has been returned to the same location. However, Chaves does teach wherein the hardware processor is configured to execute the software code to detect products of the same type displayed in a plurality of locations on the basis of the shelving information, and even in the case where the product has been returned to a different location than the location from which the product was taken but the location is a location where the products of the same type are displayed, detect that the product has been returned to the same location (para [0043] lines 1-15; see also para [0036] lines 1-11).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chaves into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Chaves teaches: 
Planograms generally refer to a plan or other specification of a layout or positioning of items within a predefined location or geographical area. For example, within a retail environment such as a grocery store, a number of aisles may exist within the grocery store, each aisle including a number of shelves. A planogram for a particular aisle may therefore specify placement of items of at least a first product type on a first shelf, and items of at least a second product type on a second shelf. Such planograms are known to be effective tools for increasing sales, managing inventory, and otherwise ensuring that desired items are correctly placed, in order, e.g., to optimize profits or other parameters. In practice, however, planograms may be difficult to enforce, because items may be misplaced by customers, employees, or other users. Further, planograms may be known to change (para [0003] lines 1-18). 

In addition, it would have been recognized that applying the known technique of detecting products of the same type displayed in a plurality of locations on the basis of the shelving information, and even in the case where the product has been returned to a different location than the location from which the product was taken but the location is a location where the products of the same type are displayed, detecting that the product has been returned to the same location, as taught by Chaves, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 















Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of McCafferty et al (US 2019/0147393) (“McCafferty”).

Claim 9: Zalewski discloses the self-checkout system according to claim 1, and further discloses wherein the hardware processor is configured to execute the software code to detect the in-store flow line of a person (col 12 lines 48-62 and col 137 lines 1-37; see also col 130 lines 11-32); detect that a product has been returned to a different location than the location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) on the basis of the detected change in the display state of the product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64). 
Zalewski fails to explicitly disclose detect that a product has been returned . . . on the basis of the detected change in the display state of the product and the detected flow line of the person. However, McCafferty does teach detect that a product has been returned . . . on the basis of the detected change in the display state of the product and the detected flow line of the person (para [0017] lines 1-12). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McCafferty into the invention of 
Accordingly, there is a need for detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item (para [0002] lines 1-6). 

In addition, it would have been recognized that applying the known technique of a detecting that a product has been returned on the basis of the detected change in the display state of the product and the detected flow line of the person, as taught by McCafferty, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10: The cited prior art teaches the self-checkout system according to claim 9, and Zalewski further discloses wherein the hardware processor is configured to execute the software code to: authenticate a person in a predetermined location in the store and follows the authenticated person  (col 5 lines 23-31, col 16 lines 37-45, col 17 line 51 – col 18 line 9, and col 130 lines 11-32) to detect the flow line of the person (col 12 lines 48-62 and col 137 lines 1-37; see also col 130 lines 11-32); and generate a shopping list corresponding to the authenticated person when the authentication has been performed (col 5 lines 23-31, col 13 lines 24-31, col 16 lines 46-59, col 17 line 51 – col 18 line 9, col 130 lines 11-32; see also col 138 lines 12-25). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grigsby et al (US 10,943,285) teaches updating a cart state using auto-generated sensor data, including cameras. 
Abhishek et al (US 2019/0244161) teaches analyzing data from sensors to identify items and users in an inventory control environment, including detecting co-location of an individual user and an individual item at a first location in the inventory control environment at a first time and at a second location in the inventory control environment at a second time.
Reid (US 10,290,031) teaches automated retail checkout using context recognition and sensors. The sensors include cameras. The sensors identify products and detect gestures of the customer indicating purchase decisions, including product pick-up, product movement and product-commit-to-container actions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625